Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a NOA in responses to Applicant’s amendments and remarks filed 07/12/2021. It is noted the current patent application was original filed 10/30/2018; is a national stage entry of PCT/US2016/043966, International filing date 07/26/2016. In light of telephone interview on 09/15/2021, the examiner's amendment was authorized by attorney of record Steve Nichols/Caitlin Newland. 
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. Applicant's Attorney agrees to the following: Independent Claims 1, 8 and 15 are currently amended to further verified Applicant’s claims invention (i.e., An additive manufacturing system comprising a processor programmed to implement a substructure module to define a substructure for a three dimensional object to be formed by the additive manufacturing system, the substructure module comprising: a weighting module to apply the intermediate substructures relative weights to data relating to each of a plurality of different substructures; and a blending module to blend data relating to the substructures, wherein the substructure module is to generate data defining an intermediate substructure from a weighted blend of the data relating to the plurality of substructures, wherein a voxel-wise combination of voxel values corresponding to weighted data relating to the substructures.... Supported in Para(s) 25-26 of the current specifications). Also Claim(s) 2-7 and 16-20 were previously presented and Claim(s) 9-14 were original. The claims have 

 	Also, It is noted Examiner is hereby withdrawn the 101 rejection to claim(s) 1-7 and 15 (previously presented in the office action dated 04/15/2021) in light of the Applicant’s amendments filed 07/12/2021 and the currently amended claim(s). 

	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 












EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
 1.	(Currently Amended)	An additive manufacturing system comprising a processor programmed to implement a substructure module to define a substructure for a three dimensional object to be formed by the additive manufacturing system, the substructure module comprising:
a weighting module to apply the intermediate substructures relative weights to data relating to each of a plurality of different substructures; and 
a blending module to blend data relating to the substructures, 
wherein the substructure module is to generate data defining an intermediate substructure from a weighted blend of the data relating to the plurality of substructures , wherein a voxel-wise combination of voxel values corresponding to weighted data relating to the substructures.

2.	(Previously presented)	Additive manufacturing system according to claim 1 further comprising a convolution module to apply a convolution kernel to data relating to the plurality of substructures.

3.	(Previously presented)	Additive manufacturing system according to claim 1 further comprising a mapping module to map received data representing a three-dimensional model object to a volume coverage representation at a given location. 

4.	(Previously presented)	Additive manufacturing system according to claim 3 further comprising a halftone module to provide halftoning threshold data, wherein the processor is to apply a substructure and a halftoning to the volume coverage representation to generate control data for production of a three-dimensional object having the intermediate substructure.

5.	(Previously presented)	Additive manufacturing system according to claim 1 further comprising a halftone module to provide halftoning threshold data, wherein the halftone module is to generate a halftone threshold matrix having, in at least a portion thereof, the intermediate substructure.

6.	(Previously presented)	Additive manufacturing system according to claim 1 in which the substructure module is to define a substructure for a three dimensional object comprising the intermediate substructure. 

7.	(Previously presented) Additive manufacturing system according to claim 6 in which the substructure module is to define a substructure for a three dimensional object comprising the intermediate substructure and at least one of the plurality of substructures. 



8.	(Currently Amended)	A method comprising: receiving, at a processor, first substructure model data representing a first three-dimensional structure and second substructure model data representing a second, different, three-dimensional structure; and
generating, using a processor, intermediate substructure model data representing at least one intermediate three-dimensional structure, wherein generating the intermediate substructure model data comprises combining the first substructure model data and the second substructure model data based on weights to apply the intermediate substructures relative weights to data relating to each of a plurality of different substructures; and generating , using a processor,  blending data relating to the substructures, wherein the substructure is to generate data defining an intermediate substructure from a weighted blend of the data relating to the plurality of substructures and a voxel-wise combination of voxel values corresponding to weighted data relating to the substructures .
9.	(Original)	A method according to claim 8 wherein generating the intermediate substructure model data comprises determining a weighted blending of the first and second substructure model data, in which each of the first and second substructures model data have a predetermined weight. 

10.	(Original)	A method according to claim 9 in which the intermediate substructure model data is binary data representing a presence or absence of the intermediate three-dimensional structure, and in which generating the intermediate substructure model data comprises applying a threshold to the weighted blending of the first and second substructure model data. 

11.	(Original)	A method according to claim 10 further comprising receiving halftone threshold data and populating, by at least one processor, each location at which the intermediate structure exists with halftone threshold data.

12.	(Original)	A method according to claim 9 in which generating the intermediate substructure model data comprises applying, by at least one processor, a blurring convolution kernel to at least one of:
at least a portion of the first and second substructure model data; and
at least a portion of a weighted blend of the first and second substructure model data.

13.	(Original)	A method according to claim 8 further comprising determining, by at least one processor, composite substructure model data representing at least one composite structure, the composite structure comprising the intermediate structure and at least one of the first and second three-dimensional structures.

14.	(Original)	A method according to claim 8 further comprising receiving, at least one processor, data representing a three dimensional model object;
generating, by at least one processor, control data, the control data being to generate a three-dimensional object having, in at least a portion thereof, the intermediate structure; and 
generating an object according to the control data. 

15.	(Currently Amended)	A non-transitory machine readable medium comprising instructions which, when executed, cause a processing apparatus to: 
determine, from a first and second substructure, an intermediate substructure comprising a weighted blend of the first and second substructure;
obtain data representing a three dimensional model object; and
generate control data, the control data being to generate a three-dimensional object having, in at least a portion thereof, the intermediate substructure wherein a voxel-wise combination of voxel values corresponding to weighted data relating to the substructures. 

16.	(Previously Presented)	Additive manufacturing system according to claim 1 in which the data related to each of the plurality of different substructures is halftone data, and the data defining the intermediate substructure comprises halftone data from blending of the data related to different substructures. 

17.	(Previously Presented)	 Additive manufacturing system according to claim 4 wherein the halftone module is to determine halftone threshold values based on a geometry of either the object or the intermediate substructure. 

18.	(Previously Presented)	A method according to claim 8 further comprising scaling at least one of the substructures based on an object model of an object to be formed, the object comprising the first and second three dimensional structures.

19.	(Previously Presented)	A method according to claim 9 further comprising applying a blurring kernel to at least a portion of the weighted blending of the first and second substructure model data.   

20.	(Previously Presented)	A method according to claim 19 further comprising populating an intermediate substructure model by applying halftone threshold data to the weighted blending of the first and second substructure model data after the blurring.









	          				  Examiner Comments
Claims 1-20 are allowed: 


                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177